DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 11 have been amended.  Therefore, claims 1-2, 4-6, 8-12, 14 and 16-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-12, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha  et al. (US 10,468,142) in view of Jones et al. (US 2018/0189728) and in further view of Grimmer et al. (US 2018/0144820).

Regarding claim 1, Abou Shousha teaches a system for implementing an alimentary instruction set based on vibrant constitutional guidance using artificial intelligence, the system comprising: at least a server (C47L17), wherein the at least a server is designed and configured to: 

receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries including an element of physiological state data and a correlated first prognostic label (C11L38-41, C16L28-31); and 
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including a second prognostic label and a correlated ameliorative process label (C12L10-18, C13L35-37, C17L11-13); 
a diagnostic engine (C10L59-64) operating on the at least a server (C47L26-28, C48L20-26), wherein the diagnostic engine is configured to: 
record at least a biological extraction from a user (C15L64-66, C16L35-39); and 
generate a diagnostic output based on the at least a biological extraction and the training data, wherein generating further comprises performing at least a machine-learning algorithm as a function of the training data and the at least a biological extraction (C17L1-7, 29-45, C18L11-67); 
a plan generation module operating on the at least a server, the plan generation module designed and configured to:
generate a comprehensive instruction set associated with the user (C18L1-3, 23-25, 31-33, C31L39-49, 37-38), wherein the comprehensive instruction set comprises: 
at least a current prognostic descriptor as a result of at least a prognostic output (C24L20-26 “a model that outputs a disease prediction and one or more additional predictions, which may be related to the disease prediction, such as one or more of risk, severity, risk, progression, action, treatment, or prognosis”, C40L42-46); and 
overlap with those in a single member category”, C29L6-15 “submodels, which may be … combined, … to generate one or more predictions within one or more categories or classes of categories … simple categories, such as single prediction member, and/or compound or complex categories that include multiple prediction members in a single category, e.g., augmented categories”, C40L47-67); and 
add a category label associated with a shared category to the comprehensive instruction set (C30L1-5, C32L50-55, C42L13-51 “generate health report using one network to generate an augmented category including all the values needed for the report … a label or category may be included for each combination of disease, severity, risk, action, and treatment … treatment may be grouped together and these labels will be encoded into a unique augmented label that represent this combination of the original labels); 
an alimentary instruction set generation module operating on the at least a server, the alimentary instruction set generation module designed and configured to generate, based on the comprehensive instruction set, an alimentary instruction set associated with the user (C18L49-51, 66-C19L4, C26L18-22), 










Abou Shousha does not explicitly teach, but Jones discloses – 
wherein the alimentary instruction set identifies a plurality of alimentary components ([0024] “product is food”, “prescription medication”) to be physically transported to a user ([0026], [0028]); 
a physical performance instruction set generator module operating on the at least a server, the physical performance instruction set generator designed ([0016]) and configured to: 

receive a plurality of constraints associated with a plurality of transportation channels ([0020]-[0021]),  wherein each transportation channel of the plurality of transportation channels is configured to courier at least one alimentary component to a current location of the user ([0017]); 
select, from the plurality of transportation channels, a first transportation channel as a function of the plurality of constraints ([0023]); 
assign, to the first transportation channel, a first alimentary component from the plurality of alimentary components to be couriered to the location of the user ([0026], [0028]); 
select, from the plurality of transportation channels, a second transportation channel as a function of the plurality of constraints ([0023], [0036]); 
assign, to the second transportation channel, a second alimentary component from the plurality of alimentary components to be couriered to the location of the user ([0026]); and
transmit a subset of data associated with the user to the first and second transport channels ([0024], [0034]-[0035]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include plurality of delivery channels as disclosed by Jones. Doing so would accommodate the optimal delivery options and optimize a cost and a speed of the delivery (Jones [0024], [0036]).

Abou Shousha does not explicitly teach, but Grimmer discloses – at least a performance, the at least a performance including enlistment of at least an applicable professional ([0070], [0102] 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include vitamin coaching service as disclosed by Grimmer. Doing so would help individuals to determine what they should and provide nutritional recommendations to reflect comprehensively a person's individuality and goals (Grimmer [0008]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Abou Shousha as modified teaches a the system and the method, wherein the physical performance instruction set generator module is further configured to: filter the plurality of transportation channels based on the comprehensive instruction set and the alimentary instruction set associated with the user (Jones [0023]-[0024], [0164], [0176]).

Regarding claim 4, Abou Shousha as modified teaches the system of claim 1, in which the system further comprises a graphical user interface configured to present a transportation channels profile to the user (Jones [0021], [0024]).

Regarding claim 5, Abou Shousha as modified teaches the system of claim 1, in which the system further comprises a graphical user interface; 
wherein the graphical user interface is further configured to present to the user the selection of the first transport channel from the plurality of optimal transportation channels as a function of the plurality of constraints (Jones [0023]-[0024]).

Regarding claim 6, Abou Shousha as modified teaches the system of claim 1, wherein the system further comprises a remittance processing server designed and configured to interact with the plurality of transportation channels based on the subset of data associated with the user (Jones [0020]-[0021]).

Regarding claims 10 and 18, Abou Shousha teaches the system and the method, wherein the at least an element of user data further comprises a user preference (Jones [0017]).

Regarding claim 14, Abou Shousha as modified teaches the method of claim 11 further comprising presenting, via a graphical user interface communicatively coupled to the plurality of transportation channels, a transportation channel profile and the selection of the first transportation channel from the plurality of transportation channels as a function of the plurality of constraints to the user (Jones [0023], [0025]).

Regarding claim 19, Abou Shousha as modified teaches the method of claim 11, further comprising: receiving, via a remittance processing server configured to interact with the plurality of transportation channels based on the subset of data associated with the user, a plurality of remittance data associated with the selected transportation channel based on the subset of data (Jones [0023]-[0025]).

Regarding claim 20, Abou Shousha as modified teaches the method of claim 11, wherein transmitting the subset of data associated with the user comprises transmitting at least a physical address associated with the user (Jones [0017], [0031]).

Claim 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha as modified in view of Eldering et al. (US 7,689,682).

Regarding claims 8 and 16, Abou Shousha as modified teaches the system and the method, wherein generating the physical performance instruction set further comprises: 
receiving at least an element of user data (Abou Shousha C16L34-42, Jones [0017]); and 
customizing the diagnostic output using the at least an element of user data (Abou Shousha C11L53-58, C22L5-15, C25L39-50).
Abou Shousha does not explicitly teach, however Eldering discloses filtering the diagnostic output (C20L65-67, C40L47-52).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to filter the diagnostic output as disclosed by Eldering.  Doing so would customize data for the user.

Regarding claims 9 and 17, Abou Shousha teaches the system and the method, wherein the at least an element of user data further comprises a constitutional restriction (Eldering C22L6-8, C28L64-66).

Claim 1 and 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (US 10,468,142) in view of CHERNENKO (US 2015/0279234).

Abou Shousha does not explicitly teach, but CHERNENKO discloses – 
wherein the alimentary instruction set identifies a plurality of alimentary components to be physically transported to a user ([0039]) and at least a performance, the at least a performance NOTE); 
a physical performance instruction set generator module operating on the at least a server, the physical performance instruction set generator designed and configured to: 
generate, based on the alimentary instruction set, a physical performance instruction set ([0026], [0039]), wherein said physical performance instruction set identifies one or more alimentary components of the plurality of alimentary components to be physically transported to the user ([0039], [0044]); 
receive a plurality of constraints associated with a plurality of transportation channels ([0049]),  wherein each transportation channel of the plurality of transportation channels is configured to courier at least one alimentary component to a current location of the user ([0044]-[0045]); 
select, from the plurality of transportation channels, a first transportation channel as a function of the plurality of constraints ([0039], [0044]-[0045], [0084]); 
assign, to the first transportation channel, a first alimentary component from the plurality of alimentary components to be couriered to the location of the user ([0049], [0080]-[0081]); 
select, from the plurality of transportation channels, a second transportation channel as a function of the plurality of constraints ([0047]); 
assign, to the second transportation channel, a second alimentary component from the plurality of alimentary components to be couriered to the location of the user ([0103], [0049], [0080]-[0081]); and
transmit a subset of data associated with the user to the first and second transport channels ([0044], [0049]).

NOTE CHERNENKO teaches providing a third party services for the nutritional / vitamin advice, such as Canadian Food Guide, which comprise plurality of professional coaching delivering the advice.  Therefore, the Canadian Food Guide is construed to be analogous to the claimed at least a performance including enlistment of at least an applicable professional, wherein: enlistment of at least an applicable professional is a vitamin coaching service for the user.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include vitamin coaching and delivery service as disclosed by CHERNENKO. Doing so would provide a coordination of meal plan and delivery to the user for the upcoming week (CHERNENKO [0002]-[0003]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Response to Arguments
Applicant's arguments, filed 11/29/2021, in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Please note Roder (US 2017/0039345), which likewise discloses the amended limitations in paragraphs [0610], [0694], [0846].
Both, the Abou Shousha reference and the newly sited reference of Roder above, disclose using machine learning classifiers which produce labels.  Such labels are commonly combined or aggregated when they overlap (shared a class), which are some of the basic functions of the machine learning classifiers (such as Adaptive Random Forest classifier, as example).  Therefore, present amendments merely expand on the machine learning functionality already disclosed by the Abou Shousha reference and do not advance the prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 7, 2021